Citation Nr: 1815320	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

In September 2017, the Veteran testified at a Board hearing from the RO via video-conference before the undersigned Veterans Law Judge, holding the hearing in Washington. D.C.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim on appeal must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran's service treatment records, which do not include a service separation examination, are silent for complaint, treatment, or diagnosis of bilateral hearing loss.  The Veteran has asserted that he was exposed to noise exposure due to his military occupational specialty (MOS) of cannon fire direction specialist, with firing artillery and cannons, and that his bilateral hearing loss began in 1985, after his separation from service in 1984.  He has also asserted that his symptoms began in the late 1980s.  

The Veteran was denied service connection for bilateral hearing loss on the basis that he did not demonstrate bilateral hearing loss, when measured during his VA audiological examinations in December 2009 and March 2010, that comports with VA standards to be considered a disability for compensation purposes under 38 C.F.R. § 3.385 (2017).   

During his September 2017 Board hearing, he asserted that his bilateral hearing acuity had worsened since the time of the March 2010 VA audiological examination.  On remand, the AOJ should thus afford the Veteran a new examination in order to determine if he indeed has bilateral hearing loss that comports with VA standards, and if so, the etiology thereof.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination with an appropriate examiner.  All indicated tests and studies should be completed. 

If, and only if, the Veteran demonstrates bilateral hearing loss that comports with VA standards to be considered a disability for compensation purposes under 38 C.F.R. § 3.385, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began during active service or is related to any incident during active service.  The examiner should specifically consider the Veteran's in-service noise exposure from serving as a cannon fire direction specialist, with firing artillery and cannons, and his lay statements as to the onset of symptoms. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review.  A complete rationale should be provided for all opinions given. 

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his attorney with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

